UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 99-7549



JIMMY G. BLAKELY,

                                              Plaintiff - Appellant,

          versus


COUNTY OF GREENVILLE; GREENVILLE COUNTY DETEN-
TION CENTER; GERALD SEALS; JIM DORRIETY,

                                            Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill. Margaret B. Seymour, District Judge.
(CA-98-2468-0-24)


Submitted:   February 24, 2000              Decided:   March 3, 2000


Before MOTZ and KING, Circuit Judges, and BUTZNER, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Jimmy G. Blakely, Appellant Pro Se.    Russell W. Harter, Jr.,
CHAPMAN, HARTER & GROVES, P.A., Greenville, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Jimmy G. Blakely appeals the district court’s order denying

relief on his 42 U.S.C.A. § 1983 (West Supp. 1999) complaint.   We

have reviewed the record and the district court’s opinion accepting

the magistrate judge’s recommendation and find no reversible error.

Accordingly, we affirm on the reasoning of the district court. See

Blakely v. County of Greenville, No. CA-98-2468-0-24 (D.S.C. Oct.

29, 1999).    We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                 2